Citation Nr: 1427330	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a temporary total disability rating for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed in May 2008.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from February 20, 1981 to May 22, 1981, and from March 6, 1984 to February 19, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence.  


FINDINGS OF FACT

1.  On May 21, 2008, the Veteran underwent excision of a right deltoid subcutaneous mass under local anesthesia at Tripler Army Medical Center.

2.  The Veteran's surgical procedure did not result in severe postoperative residuals or otherwise necessitated convalescence for one month or more.


CONCLUSION OF LAW

The criteria for a temporary total disability rating for the purpose of convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO advised the Veteran in December 2008 of information required to substantiate his claim for entitlement to a temporary total disability, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained the type of information and evidence needed to establish a disability rating and effective date.

VA has made reasonable efforts to obtain relevant records to substantiate the Veteran's claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical treatment records, and the Veteran's statements.  Records reflecting his May 2008 procedure are in the claims file.  The Board has reviewed such documents and concludes that no available outstanding evidence has been identified.

The Board notes that the Veteran, through his representative, has contended that he should be provided with a VA examination to determine whether he required convalescence under 38 C.F.R. § 4.30 after his May 2008 procedure.  See June 2010 Notice of Disagreement, August 2011 Form 9.  However, the Board finds that an examination is not warranted in this case.  The medical records from Tripler Army Medical Center reflect that the Veteran tolerated the procedure well, and did not have any limitations following the excision of the lipoma on his right deltoid.  As such, the Veteran's claim does not warrant a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Temporary Total Disability Rating

Temporary total disability ratings are to be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity of house confinement, continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Service connection is in effect for a soft tissue mass in the right deltoid with localized pain.  The Veteran was seen on May 21, 2008 for evaluation of a mass in his right arm that had been present for 24 years.  The examiner diagnosed a right arm subcutaneous mass.  After being counseled with regard to the procedure, the Veteran decided to undergo excision of the subcutaneous lipoma that same day under local anesthesia.  The Veteran was taken to the minor surgery room and was anesthetized locally with lidocaine to undergo the procedure.  

The Board finds that the preponderance of the evidence is against this Veteran's claim.  The surgery did not require at least one month of convalescence or result in any post-operative residuals.  The record shows the Veteran tolerated the procedure well and was discharged from the clinic without limitations.  The evidence of record does not reflect that the Veteran was instructed to avoid any activities due to this minor surgery.  In fact, he was discharged without limitations.  There is no evidence that the Veteran required any follow-up treatment or had any complications as a result of the procedure, and the Veteran has not made any specific contentions that such was the case.  The preponderance of the evidence is therefore against the claim, and the appeal will be denied.

The Board has considered the Veteran's assertion that he is entitled to a total temporary disability rating based on convalescence; however, his lay statements, with respect to requiring recovery time lack probative value.  The record does not show the Veteran has the training and expertise to provide clinical findings regarding the nature and extent of the required recovery time for his surgery.  

There is no probative evidence of record that the surgical procedure necessitated at least one month of convalescence or left severe post-operative residuals required to award a temporary total disability rating for the purpose of convalescence.  The claim for temporary total disability rating benefits based on convalescence must therefore be denied.


ORDER

Entitlement to a temporary total disability rating for the purpose of convalescence following the May 2008 procedure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


